       Case: 1:21-cv-03481 Document #: 1 Filed: 06/29/21 Page 1 of 5 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 L.B., a minor, through her mother and
 Next of kin, LYNETTE DASSINGER,

                  Plaintiff(s),
                                                       Case No.
                          v.
                                                       Judge
 HANOVER HIGHLANDS
 ELEMENTARY SCHOOL, and
 AMY THOMPSON, in her official
 Capacity, and SCHOOL DISTRICT 54, a
 Municipal Corporation.

                                                       Jury Trial Demanded
                  Defendant(s).


                                             COMPLAINT

        NOW COME, Plaintiff L.B., a minor (“Plaintiff”), through her next of kin and mother,

LYNETTE DASSINGER (“Plaintiff’s Mother”), by and through their attorneys, Gregory E.

Kulis & Associates, Ltd., to file this Complaint against Defendants, SCHOOL DISTRICT 54

(“Defendant District”), HANOVER HIGHLANDS ELEMENTARY SCHOOL (“Defendant

School”) and AMY THOMPSON (“Defendant Principal”), and allege as follows:

NATURE OF THE ACTION

                This is an action pursuant to Title VI of the 42 U.S.C.S. §2000d concerning

Defendants’ liability to L.B. for perpetuating a racially hostile educational environment.

THE PARTIES

                Plaintiff’s Mother, Lyn Dassinger, is an individual residing in Schaumburg,

Illinois and a citizen of the state of Illinois.



                                                   1
       Case: 1:21-cv-03481 Document #: 1 Filed: 06/29/21 Page 2 of 5 PageID #:2




                Plaintiff’s Mother is the biological mother and primary guardian of L.B., who is

currently six years old.

                Defendant District provides transportation services for its students that meet

certain criteria.

                Defendant District’s transportation department is located at 524 E. Schaumburg

Road, Schaumburg, IL 60194.

                Defendant School is a municipal corporation located in Hanover Park, Illinois.

                Defendant Principal, Dr. Amy Thompson, is the current principal at Hanover

Highlands Elementary School, and thereby is a resident of the State of Illinois.

                Danielle Keller was L.B.’s kindergarten teacher, and an employee of Defendant

School, at all relevant times.

                Ashley Konicki is a social worker and guidance counselor at Defendant School.

                Brittany Ciszewski is the Assistant Principal of Defendant School.


JURISDICTION AND VENUE

                This Court has jurisdiction over the subject matter of this action under 28

U.S.C.S. §1331, Title VI of the 42 U.S.C.S. §2000d.

                This Court has personal jurisdiction over Defendant District and Defendant

School because both are domiciled in Illinois.

                This Court has personal jurisdiction over Defendant Principal because she is

domiciled in Illinois.

                Venue in this district is proper under 28 U.S.C. § 1391(b)(1) because all

Defendants reside or are located in this district.




                                                     2
       Case: 1:21-cv-03481 Document #: 1 Filed: 06/29/21 Page 3 of 5 PageID #:3




                                              FACTS

               On all relevant dates, Plaintiff was attending Hanover Highlands Elementary

School.

               On all relevant dates, Plaintiff was being transported to and from school by one of

Defendant District’s buses.

               On or about April 8, 2021, and at school, Plaintiff’s classmate (“Student 1”)

punched her and called Plaintiff a “nigger.” Student 1 also told Plaintiff to “get off [their] bus.”

               On or about April 13, 2021, a second classmate (“Student 2”) of Plaintiff’s

punched her and stated something to the effect of “Black girl get out of our school.”

               Student 2 also called Plaintiff a “nigger” several times during the course of that

April 13th interaction.

               Student 2’s battery of Plaintiff caused Plaintiff bruising and pain.

               Plaintiff’s Mother observed the resulting physical injuries on Plaintiff subsequent

to the harassment and assault.

               Additionally, Plaintiff informed Plaintiff’s Mother about the harassment and the

students involved.

               As a result, Plaintiff’s Mother called Defendant School on multiple occasions and

reported the bullying and discrimination that Plaintiff experienced at school and on the bus.

               Plaintiff’s Mother informed L.B.’s teacher, Defendant School’s social worker,

Defendant School’s assistant principal, and Defendant Principal of the racial harassment and

violence L.B. was suffering at school and on the bus.

               On April 15, 2021, a third classmate (“Student 3”) used an umbrella to hit

Plaintiff on her head, which caused bruising and swelling, and then Student 3 kicked her.



                                                  3
        Case: 1:21-cv-03481 Document #: 1 Filed: 06/29/21 Page 4 of 5 PageID #:4




                The above-described incident occurred on a Defendant District-operated bus.

                In that same instance, Student 3 said to Plaintiff, “Black nigger girl, get off our

bus.”

                The following day Student 3 took Plaintiff’s full water bottle and dumped the

water out onto Plaintiff’s head, and the student stated, “Nigger girl, get off our bus!”

                On April 20, 2021, Student 1 punched Plaintiff again, which resulted in more

bruising and pain.

                Plaintiff experienced severe emotional distress as a result of the above-described

actions of Students 1, 2, and 3.

                COUNT I – RACIAL DISCRIMINATION AND HARASSMENT
                                 (Against Defendants)

                The Plaintiff realleges and incorporates by reference its allegations to Paragraphs

1 through 28.

                Since on or about April 8, 2021, Plaintiff has been subjected to a racially hostile

school environment.

                Defendant Principal, Mrs. Ciszewski, Mrs. Konicki, and Mrs. Keller all had

knowledge that L.B. was being subjected to racial harassment and bullying.

                Despite their knowledge, Defendant Principal, Mrs. Ciszewski, Mrs. Konicki, and

Mrs. Keller did not intervene to stop the racial harassment and bullying.

                Despite their knowledge, Defendant Principal, Mrs. Ciszewski, Mrs. Konicki, and

Mrs. Keller did not follow the Defendant District’s internal procedures for handling bullying of

this nature.




                                                  4
       Case: 1:21-cv-03481 Document #: 1 Filed: 06/29/21 Page 5 of 5 PageID #:5




                   As a result of Defendants’ actions and lack of action, Plaintiff’s classmates

(Students 1, 2, and 3) continued to use racial epithets and physically assault Plaintiff, all of

which occurred on school property.

                   Defendants’ continued lack of action concerning the racially hostile environment

compelled Plaintiff’s Mother to transition Plaintiff to fully remote schooling for the sake of her

emotional, psychological, and physical wellbeing.

PRAYER FOR RELIEF

           WHEREFORE, Plaintiff L.B., through her mother and next of kin, Lynette Dassinger,

respectfully requests that this Court enter a judgment against each and every Defendant, granting

Plaintiff the following relief:

       i.     The entry of judgment in favor of the plaintiff on each cause of action;

     ii.      The award of the requested damages in excess of $75,000;

     iii.     The award of costs of the suit and reasonable attorney’s fees; and

     iv.      Such other relief as the Court deems just and proper.

DEMAND FOR TRIAL BY JURY

           Plaintiff demands a trial by jury on all issues that are so triable.



Dated: June 29, 2021


                                                                           Respectfully Submitted,
    Gianna Gizzi, No. 6332727
    Gregory E. Kulis & Associates, Ltd.
    30 N. LaSalle Street, Suite 2140
    Chicago, IL 60602
    p: (312) 580-1830 / f: (312) 580-1839
    e: ggizzi@kulislawltd.com                                              Gianna Gizzi
                                                                           One of Plaintiff’s Attorneys



                                                      5
